Fletcher, J.
This was an action to recover a balance on a promissory note. The defendant pleaded a discharge in insolvency. It xvas objected to the certificate, that a majority in value of the creditors, who had proved their claims, dissented from the discharge within six months from the date of the assignment, and that the discharge was granted xvithin six months.
The first question is, xvhether the court can go behind the certificate and look into the record. The court have no doubt, upon this question, that the certificate is not conclusive of the facts recited ; but that the court may go behind the certificate, and look into the record. The certificate may be impeached upon a variety of grounds, both by what appears upon the record, and by other matters. The record makes a part of this case, and is submitted to the inspection and instruction of the court. By the record, it appears, that the assignment was on the 16th of May, 1846. The six months therefore expired on the 16th of November, 1846. Now it is said, that the discharge was granted on the 14th of November, which xvas within the six months, and, on looking into the record, it appears that there was a meeting of creditors on the 14th of November, and at that meeting and at that date, there is after a recital this record: “ It is thereupon ordered, that said debtor be discharged from the claims and *335demands of his creditors, and that a certificate issue accordingly bearing date November 17th, 1846.” This is the record of an absolute decree of discharge before the expiration of the six months, and at that time a majority in value of the creditors had not dissented. But, on the 16th, which was within the six months, William Flagg, assignee of Seth Drury, and Seth Drury himself, who was a creditor, filed their dissent in writing ; which was rejected on two grounds, first, because it was not filed at the meeting on the 14th, and, second, because there was not evidence enough to satisfy the judge, that Flagg signed .the paper.
The court are clearly of opinion, that the judge erred in requiring the dissent to be filed at a meeting, and that the dissent was properly filed on the 16th ; and, as that reason would render it useless to prove the signature, which objection might have been otherwise removed, coupling the two reasons together, the court think the dissent of Flagg and Drury on the 16th was improperly rejected, and as if received, there would have been one half in value of the creditors who dissented, that for these reasons, the discharge is invalid. See Eastman v. Hillard, 7 Met. 428.

Judgment of the court of common pleas set aside.